USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

DOCH:

DATE FILED:

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
LA DOLCE VITA FINE DINING COMPANY
LIMITED and LA DOLCE VITA FINE DINING :
GROUP HOLDINGS LIMITED, : 1:19-mc-00536 (ALC)
Petitioners, : ORDER
-against- :
ZHANG LAN, ET AL., :
Respondents. :
x

 

ANDREW L. CARTER, JR., District Judge:

The Court is in receipt of Respondents’ and Petitioners’ letters dated February 26, 2020,
concerning Respondents’ objections to Petitioners’ proposed protective order. See ECF Nos. 48-
49: see also ECF No. 47. In particular, Respondents object to Paragraph 7, which provides that
confidential information obtained in this action can be used in related proceedings between the
parties in numerous jurisdictions. Having carefully considered the Parties’ arguments, the Court
will not include such a provision in the Protective Order.

Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, a party may move for
a protective order during the course of discovery. Fed. R. Civ. P. 26(c). “The court may, for good
cause, issue an order to protect a party or person from annoyance, embarrassment, oppression, or
undue burden or expense.” /d, In support of their proposed protective order, Petitioner rely on
three cases from courts within this Circuit, where the district courts permitted provisions in
protective orders allowing the parties to use confidential information disclosed in discovery in
related cases. See Royal Park Invs. SA/NV vy. Deutsche Bank Nat’l Trust Co., 192 F. Supp. 3d

400, 406-07 (S.D.N.Y. 2016) (“Particularly where, as here, two lawsuits have been filed by the

 
same plaintiff in the same court, on the same legal theories, against two defendants who already
share the same counsel, it is difficult to imagine what non-tactical objection [Plaintiff] could
have to the prospect of those defendants sharing discovery as well.”); Charter Oak Fire Ins. Co.
». Electrolux Home Products, Inc., 287 F.RD. 130, 134 BDNY. 2012) (“In this case, there is a
compelling and extraordinary need to share these common discovery materials with counsel for
the same plaintiff in other related litigations against [Defendant], especially in the absence of any
discernible prejudice to {Defendant].”) Devlin v. Trans. Comme ‘ns, Int’l. Union, Nos. 95 Civ.
0752, 95 Civ. 10838, 2000 WL 2817324, at *7-*8 (S.D.N.Y. Jan. 14, 2000) (allowing “any
confidential information disclosed in discovery [to] be used solely for purposes of this litigation
or any related pending or potential litigation[,]” including a pending action in Maryland), These
cases are distinguishable in so far as the related cases did not involve foreign proceedings, as
they do here. Further, in the two most recent actions, the related cases appear to involve the same
counsel. By contrast, here, counsel for Respondents does not represent Respondents in any other
related actions or proceedings. See ECF 48.

The Court finds that good cause does not exist to include the Paragraph 7 and, as such,
will enter a protective order without its inclusion.

SO ORDERED.

Dated: March 4, 2020 J (Lae
New York, New York é) a

 

 

ANDREW L. CARTER, JR.
United States District Judge

 
